DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                PEDRO ROMAN,
                                  Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D18-1840

                             [October 31, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 2011CF006736B.

   Pedro Roman, Bowling Green, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the trial court’s order denying appellant’s motion for post-
conviction relief without prejudice to appellant filing a petition for writ of
mandamus in the trial court to obtain his records and trial transcripts.
See Bush v. State, 947 So. 2d 685, 686 (Fla. 4th DCA 2007).

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.